Baldwin, J.
delivered the following as the opinion of a majority of the court:
The court is of opinion that the entry in the proceedings mentioned on the motion for award of execution upon the forthcoming bond, must be taken altogether, and regarded as the record of a judgment between the parties, upon the confession of the defendants therein, with the condition of a stay of execution: that it not *340appearing from that record whether William B. Calwell and James Calwell appeared by an attorney at law or an attorney in fact, evidence aliunde is admissible for ibe purpose of proving that they appeared by an attorney *n ^acl’ an^t0 s^ew l^e authority under which he acted : that the power of attorney from said Calwells to Joel M’Pherson, under which the latter acted, did authorize the confession of judgment with stay of execution, appearing from said record: and that parol testimony is not admissible to prove that so much of said entry as relates to the stay of execution was without the consent and concurrence of said M’Pherson. It is therefore considered that the decree be affirmed with costs.